Exhibit 10.2

 

After recording, return to:      Bilzin Sumberg Baena    Price & Axelrod LLP   
1450 Brickell Avenue, 23rd Floor    Miami, Florida 33131-3456    Attn:
Post-Closing Department   

 

   (Space Above For Recorder’s Use Only)

ASSUMPTION AGREEMENT

(GSMS 2014-GC24; Loan No. 030520659)

THIS ASSUMPTION AGREEMENT (“Agreement”) is entered into and effective as of
December 30, 2016 (the “Effective Date”), and is entered into among WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS TRUSTEE, ON BEHALF OF THE REGISTERED HOLDERS OF
GS MORTGAGE SECURITIES CORPORATION II, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2014-GC24 (“Lender”), having an address at 9062 Old
Annapolis Road, Columbia, Maryland 21045-1951, Attention: Global Transaction
Services (CMBS), Re: GSMS 2014-GC24; Loan No 030520659; GEORGE’S STOR-MOR
REALTY, LLC and GSM TWO, LLC, each a Delaware limited liability company
(collectively, the “Initial Borrower”), each having an address at 280 NE 2nd
Avenue, Delray Beach, Florida 33444, PSC ASHEVILLE OWNER, LLC (“Interim Borrower
1”), PARCELS J&K ASHEVILLE, LLC (“Interim Borrower 2”), and TRISIB ASHEVILLE,
LLC (“Interim Borrower 3”), each a Delaware limited liability company
(collectively, the “Interim Borrower”), each having an address at 280 NE 2nd
Avenue, Delray Beach, Florida 33444 (Initial Borrower and Interim Borrower,
collectively, “Original Borrower”), and SST II ASHEVILLE I, LLC (“New Borrower
1”) and SST II ASHEVILLE II, LLC (“New Borrower 2”), each a Delaware limited
liability company (collectively, the “New Borrower”), each having an address at
10 Terrace Road, Ladera Ranch, California 92694. Original Borrower, Interim
Borrower and New Borrower are sometimes collectively referred to as “Borrower
Parties”.

PRELIMINARY STATEMENT

A.    Initial Borrower is the current owner of fee title to the real property
described in the Loan Agreement (as defined below) and more particularly
described in the attached Exhibit A (the Land and the Improvements are
collectively referred to as the “Property”).

B.    Lender is the current owner and holder of a loan (“Loan”) in the original
principal amount of $47,249,999.00, made by Goldman Sachs Mortgage Company
(“Original Lender”) to Initial Borrower pursuant to the terms of a Loan
Agreement dated July 15, 2014 (the “Loan Origination Date”), between Initial
Borrower and Original Lender (the “Loan Agreement”), as evidenced and/or secured
by the documents described on the attached Exhibit B, together with any and all
other documents specifically referenced in the Loan Agreement or in the
documents

 

1



--------------------------------------------------------------------------------

described on the attached Exhibit B (collectively, the “Loan Documents”). The
Loan is secured in part by the Property, which Property is described in and
encumbered by the “Security Instrument” described on Exhibit B. Capitalized
terms not otherwise defined in this Agreement shall have the meaning ascribed to
them in the Loan Agreement or the Security Instrument, as applicable.

C.    Gorsuch Associates, LLC, a Delaware limited liability company (“Gorsuch”)
is the existing sole member of each Initial Borrower. Interim Borrower 1 is a
single member limited liability company in which PSC Asheville, LLC, a Delaware
limited liability company (“Interim Borrower 1 Member”) is the sole member and
is an existing member of Gorsuch. Interim Borrower 2 is a single member limited
liability company in which Parcels J&K, LLC, a Maryland limited liability
company (“Interim Borrower 2 Member”) is the sole member and is an existing
member of Gorsuch. Interim Borrower 3 is a single member limited liability
company in which Trisib Capital Partners, LLC, a Florida limited liability
company (“Interim Borrower 3 Member”) is the sole member and is an existing
member of Gorsuch. Initial Borrower desires to transfer 30.78% of its ownership
interests in the Property to Interim Borrower 1, 15.65% of its ownership
interests in the Property to Interim Borrower 2 and 6.07% of its ownership
interests in the Property to Interim Borrower 3 (collectively, the “IB
Transfers”), in full redemption of Interim Borrower 1 Member’s, Interim Borrower
2 Member’s and Interim Borrower 3 Member’s respective membership interests in
Gorsuch. In connection with the IB Transfers, Interim Borrower 1, Interim
Borrower 2 and Interim Borrower 3 will assume, on a joint and several basis with
Initial Borrower and each other, all of Initial Borrower’s obligations under the
Loan Documents (the “IB Assumption”).

D.    Immediately thereafter, Initial Borrower and Interim Borrower desire to
sell the Property to New Borrower and New Borrower desires to purchase the
Property from Initial Borrower and Interim Borrower (the “NB Transfer”) and to
assume Initial Borrower’s and Interim Borrower’s obligations under the Loan
Documents (the “NB Assumption”), all as provided herein.

E.    The IB Transfers, the IB Assumption, the NB Transfer and the NB
Assumption, without Lender’s consent are prohibited by the terms of the Loan
Documents.

F.    The Lender has agreed to consent to the following requested actions
(collectively the “Requested Actions”): (i) the IB Transfers, (ii) the IB
Assumption, (iii) the NB Transfer, (iv) the NB Assumption, and (v) New Borrower
1 and New Borrower 2 each entering into two (2) separate management agreements
with Strategic Storage Property Management II, LLC, a Delaware limited liability
company (“Property Manager”) for separate portions of the Property, with
Property Manager contemporaneously entering into two (2) sub-management
agreements with Extra Space Management, Inc., a Utah corporation (“Sub-Property
Manager”) with respect to the Property, all on the terms set forth below.

 

2



--------------------------------------------------------------------------------

In consideration of $10.00 paid by each of the parties to the other, the mutual
covenants set forth below, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:

ARTICLE 1

ACKNOWLEDGMENTS, WARRANTIES AND REPRESENTATIONS

1.1.    Original Borrower Representations. As a material inducement to Lender to
enter into this Agreement and to consent to the Requested Actions, Initial
Borrower acknowledges, warrants, represents and agrees to and with Lender as
follows:

(a)    Incorporation of Recitals. All of the facts set forth in the Preliminary
Statement of this Agreement are true and correct and incorporated into this
Agreement by this reference.

(b)    Authority.

(i)    Authority of Initial Borrower.    Each Initial Borrower is a duly
organized, validly existing limited liability company in good standing under the
laws of the State of Delaware and is qualified to transact business in the State
of North Carolina.    Jeffrey S. Pechter (“Initial Borrower Manager”) is the
manager of each Initial Borrower. Initial Borrower Manager, acting alone without
the joinder of any other manager or member of either Initial Borrower or any
other party, has the power and authority to execute this Agreement on behalf of
and to duly bind Initial Borrower under this Agreement. The execution and
delivery of, and performance under, this Agreement by Initial Borrower have been
duly and properly authorized pursuant to all requisite limited liability company
action of each Initial Borrower and will not (x) violate any provision of any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award presently in effect having applicability to Initial Borrower or the
articles of organization, certificate of formation, operating agreement, limited
liability company agreement or any other organizational document of Initial
Borrower or (y) result in a breach of or constitute or cause a default under any
indenture, agreement, lease or instrument to which Initial Borrower is a party
or by which the Property may be bound or affected.

(ii)    Authority of Interim Borrower 1. Interim Borrower 1 is a duly organized,
validly existing limited liability company in good standing under the laws of
the State of Delaware and is qualified to transact business in the State of
North Carolina.    David Reischer (“Interim Borrower Manager”) is the manager of
Interim Borrower 1. Interim Borrower Manager, acting alone without the joinder
of any other manager or member of Interim Borrower 1 or any other party, has the
power and authority to execute this Agreement on behalf of and to duly bind
Interim Borrower 1 under this Agreement. The execution and delivery of, and
performance under, this Agreement by Interim Borrower 1 have been duly and
properly authorized pursuant to all requisite limited liability company action
of Interim Borrower 1 and will not (x) violate any provision of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to Interim Borrower 1 or the articles
of organization, certificate of formation, operating agreement, limited
liability company agreement or any other organizational document of Interim
Borrower 1 or (y) result in a breach of or constitute or cause a default under
any indenture, agreement, lease or instrument to which Interim Borrower 1 is a
party or by which the Property may be bound or affected.

(iii)    Authority of Interim Borrower 2. Interim Borrower 2 is a duly
organized, validly existing limited liability company in good standing under the
laws of the State

 

3



--------------------------------------------------------------------------------

of Delaware and is qualified to transact business in the State of North
Carolina. Interim Borrower Manager is the manager of Interim Borrower 2. Interim
Borrower Manager, acting alone without the joinder of any other manager or
member of Interim Borrower 2 or any other party, has the power and authority to
execute this Agreement on behalf of and to duly bind Interim Borrower 2 under
this Agreement. The execution and delivery of, and performance under, this
Agreement by Interim Borrower 2 have been duly and properly authorized pursuant
to all requisite limited liability company action of Interim Borrower 2 and will
not (x) violate any provision of any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect having
applicability to Interim Borrower 2 or the articles of organization, certificate
of formation, operating agreement, limited liability company agreement or any
other organizational document of Interim Borrower 2 or (y) result in a breach of
or constitute or cause a default under any indenture, agreement, lease or
instrument to which Interim Borrower 2 is a party or by which the Property may
be bound or affected.

(iv)    Authority of Interim Borrower 3. Interim Borrower 3 is a duly organized,
validly existing limited liability company in good standing under the laws of
the State of Delaware and is qualified to transact business in the State of
North Carolina.    Interim Borrower Manager is the manager of Interim Borrower
3. Interim Borrower Manager, acting alone without the joinder of any other
manager or member of Interim Borrower 3 or any other party, has the power and
authority to execute this Agreement on behalf of and to duly bind Interim
Borrower 3 under this Agreement. The execution and delivery of, and performance
under, this Agreement by Interim Borrower 3 have been duly and properly
authorized pursuant to all requisite limited liability company action of Interim
Borrower 3 and will not (x) violate any provision of any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award presently in
effect having applicability to Interim Borrower 3 or the articles of
organization, certificate of formation, operating agreement, limited liability
company agreement or any other organizational document of Interim Borrower 3 or
(y) result in a breach of or constitute or cause a default under any indenture,
agreement, lease or instrument to which Interim Borrower 3 is a party or by
which the Property may be bound or affected.

(c)    Compliance with Laws. To Original Borrower’s knowledge, all permits,
licenses, franchises or other evidences of authority to use and operate the
Property as it is presently being operated and as contemplated by the Loan
Documents are current, valid and in full force and effect. Original Borrower has
not received any written notice from any governmental entity claiming that
Original Borrower or the Property is not presently in compliance with any laws,
ordinances, rules and regulations bearing upon the use and operation of the
Property, including, without limitation, any notice relating to any violations
of zoning, building, environmental, fire, health, or other laws, ordinances,
rules, codes or regulations.

(d)    Rent Roll. The Rent Roll (“Rent Roll”) attached as Exhibit C is a true,
complete and accurate summary of all tenant leases (“Leases”) affecting the
Property as of the Effective Date.

(e)    Leases. The Leases are the only leases affecting the Property and are
currently in full force and effect. Original Borrower has not been notified of
any landlord default under any of the Leases. There are no leasing broker’s or
finder’s commissions of any kind due or to become due with respect to the Leases
or the Property. The rents and security deposits under the Leases shown on the
Rent Roll are true and correct. Except as shown in the Rent Roll, Original
Borrower has not received any prepaid rents or given any concessions for free or
reduced rent under the Leases. All tenants at the Property are currently in
possession of their leased premises.

 

4



--------------------------------------------------------------------------------

(f)    Title to Property and Legal Proceedings. Upon the transfer of the subject
interests in the Property to Interim Borrower, Original Borrower will be the
current owner of fee title in the Property. There are no pending or threatened
suits, judgments, arbitration proceedings, administrative claims, executions or
other legal or equitable actions or proceedings against Original Borrower or the
Property, or any pending or threatened condemnation proceedings or annexation
proceedings affecting the Property, or any agreements to convey any portion of
the Property, or any rights thereto to any person, entity, or government body or
agency not disclosed in this Agreement.

(g)    Loan Documents. The Loan Documents constitute valid and legally binding
obligations of Initial Borrower and, upon the IB Assumption, Interim Borrower
and enforceable against Initial Borrower and, upon the IB Assumption, Interim
Borrower and the Property in accordance with their terms. Original Borrower
acknowledges and agrees that, nothing contained in this Agreement, or the
Requested Actions, shall release or relieve Initial Borrower from its
obligations and liabilities under the Loan Documents arising prior to the
Effective Date. Original Borrower has no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever against
Lender, Midland Loan Services (“Master Servicer”), LNR Partners, LLC (“LNR”) and
any and all other parties appointed and/or serving as servicers of the Loan
together with Master Servicer and LNR (collectively, “Servicer”), all
subsidiaries, parents and affiliates of Lender and Servicer and each of the
foregoing parties’ predecessors in interest, and each and all of their
respective past, present and future partners, members, certificateholders,
officers, directors, employees, agents, contractors, representatives,
participants and heirs and each and all of the successors and assigns of each of
the foregoing (collectively, “Lender Parties”) or with respect to (i) the Loan,
(ii) the Loan Documents, or (iii) the Property. To the extent Original Borrower
would be deemed to have any such defenses, setoffs, claims, counterclaims or
causes of action as of the Effective Date, Original Borrower knowingly waives
and relinquishes them.

(h)    Bankruptcy. Original Borrower has no intent to (i) file any voluntary
petition under any Chapter of the Bankruptcy Code, Title 11, U.S.C.A.
(“Bankruptcy Code”), or in any manner to seek any proceeding for relief,
protection, reorganization, liquidation, dissolution or similar relief for
debtors (“Debtor Proceeding”) under any local, state, federal or other
insolvency law or laws providing relief for debtors, (ii) directly or indirectly
cause any involuntary petition under any Chapter of the Bankruptcy Code to be
filed against Original Borrower or any members thereof or (iii) directly or
indirectly cause the Property or any portion or any interest of Original
Borrower in the Property to become the property of any bankrupt estate or the
subject of any Debtor Proceeding.

(i)    No Default. To Original Borrower’s knowledge, no event, fact or
circumstance has occurred or failed to occur which constitutes, or with the
lapse or passage of time, giving of notice or both, could constitute a default
or Event of Default under the Loan Documents.

 

5



--------------------------------------------------------------------------------

(j)    Deferred Maintenance Conditions. Original Borrower has timely completed
all Deferred Maintenance Conditions in accordance with the terms of the Loan
Agreement and the Deferred Maintenance Escrow Account was previously fully
disbursed to Original Borrower.

(k)    Environmental Conditions. Original Borrower has timely completed all
Environmental Conditions in accordance with the terms of the Loan Agreement and
the Environmental Escrow Account was previously disbursed to Original Borrower
except to the extent set forth in this Agreement.

(l)    Release Parcel. The Partial Release Event was completed in accordance
with the terms of the Loan Agreement, and the Property does not include the
Release Parcel.

(m)    Reaffirmation. Original Borrower reaffirms and confirms the truth and
accuracy of all representations and warranties set forth in the Loan Documents,
in all material respects, as if made on the Effective Date.

1.2.    Acknowledgments, Warranties and Representations of New Borrower. As a
material inducement to Lender to enter into this Agreement and to consent to the
Requested Actions, New Borrower acknowledges, warrants, represents and agrees to
and with Lender as follows:

(a)    Incorporation of Recitals. All of the facts set forth in the Preliminary
Statement of this Agreement concerning New Borrower are true and incorporated
into this Agreement.

(b)    Authority of New Borrower. Each New Borrower is a duly organized, validly
existing limited liability company in good standing under the laws of the State
of Delaware and is qualified to transact business in the State of North
Carolina. Strategic Storage Operating Partnership II, L.P., a Delaware limited
partnership (“Operating Partnership”) is the sole member of New Borrower.
Operating Partnership is a duly organized, validly existing limited partnership
in good standing under the laws of the State of Delaware. Strategic Storage
Trust II, Inc., a Maryland corporation (“New Indemnitor”) is the general partner
of Operating Partnership and the manager of each New Borrower. New Indemnitor is
a duly organized, validly existing corporation in good standing under the laws
of the State of Maryland. H. Michael Schwartz (“New Borrower Signatory”) is the
President of New Indemnitor. New Borrower Signatory, acting alone without the
joinder of any manager or member of New Borrower, any partner of Operating
Partnership, any other officer, director or shareholder of New Indemnitor or any
other party, has the power and authority to execute this Agreement on behalf of
and to duly bind New Borrower under this Agreement and the Loan Documents. The
execution and delivery of, and performance under, this Agreement and the Loan
Documents by New Borrower have been duly and properly authorized pursuant to all
requisite limited liability company action of New Borrower, all requisite
partnership action of Operating Partnership and all corporate action of New
Indemnitor and will not (x) violate any provision of any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award presently in
effect having applicability to New Borrower or the articles of organization,
certificate of formation, operating agreement, limited liability company
agreement, or any other organizational document of New Borrower, the certificate
of limited partnership, the limited partnership agreement, or any

 

6



--------------------------------------------------------------------------------

other organizational document of Operating Partnership or the articles of
incorporation, by-laws, or any other organizational document of New Indemnitor
or (y) result in a breach of or constitute or cause a default under any
indenture, agreement, lease or instrument to which New Borrower, Operating
Partnership or New Indemnitor is a party or by which the Property may be bound
or affected.

(c)    Financial Statements. The financial statements and other written
financial information (“Financial Statements”) of New Indemnitor which have been
previously delivered to Lender are true, complete and accurate in all material
respects and accurately represent the financial condition of New Indemnitor as
of the date thereof. All of the assets shown on New Indemnitor’s Financial
Statements are owned by New Indemnitor, individually, as its sole and separate
property, and not otherwise jointly with any other person or entity. There has
not been any material adverse change to the financial condition of New
Indemnitor between the date of the Financial Statements and the Effective Date.
New Borrower also acknowledges and agrees to cause New Indemnitor to timely
comply with all financial, bookkeeping and reporting requirements set forth in
the Loan Documents, including, without limitation, those set forth in Sections
5.12, 5.13 and 5.14 of the Loan Agreement. New Borrower acknowledges that the
Financial Statements have been provided to Lender to induce Lender to enter into
this Agreement and are being relied upon by Lender for such purposes. Since New
Borrower is a single member limited liability company, to the extent that
Operating Partnership files a tax return instead of New Borrower, New Borrower
will provide Lender with the tax returns for Operating Partnership instead of
New Borrower. Similarly, to the extent that the balance sheets and financial
statement of New Borrower are consolidated with those of Operating Partnership
or New Indemnitor, the consolidated balance sheets and financial statements will
clearly identify the assets and liabilities of New Borrower as belonging to New
Borrower and will provide Lender with copies of said consolidated balance sheets
and financial statements.

(d)    Bankruptcy Proceedings. None of New Borrower or Operating Partnership
(together with any other direct or indirect owners of 10% or more of New
Borrower, collectively, the “New Borrower Parties”) or any other entities which
may be owned or controlled directly or indirectly by any of New Borrower Parties
(collectively, the “Related Entities”) has been a party to any Debtor Proceeding
within ten (10) years prior to the Effective Date.

(e)    Defaults on Other Indebtedness. None of New Borrower Parties or any
Related Entities has materially defaulted under its or their obligations with
respect to any other indebtedness.

(f)    New Borrower’s Organizational Documents. New Borrower has not transacted
any business in New Borrower’s name since its formation, other than in
connection with its acquisition of the Property. New Borrower is and will
continue to be in full compliance with all of its organizational documents and
the single purpose entity and separateness requirements of the Loan Documents
and such organizational documents do not conflict with any of such single
purpose entity and separateness requirements of the Loan Documents.

(g)    Assets of New Borrower. The only assets of New Borrower are the Property,
the personal property owned by New Borrower and used in connection with the
Property and cash or cash equivalents and accounts receivable deriving from the
Property.

 

7



--------------------------------------------------------------------------------

(h)    Management of Property. New Borrower 1 and New Borrower 2 are each
entering into a Property Management Agreement with Property Manager for the
management of a portion of the Property (the “New Management Agreement”). The
New Management Agreements together are for all of the Property. Property Manager
is entering into two (2) sub-management agreements with Sub-Property Manager
with respect to the Property. The term “Management Agreement” or “management
agreement” or such other similar term in the Loan Documents shall subsequently
refer to the New Management Agreement. The term “Property Manager” or such other
similar term in the Loan Documents shall subsequently refer to the Property
Manager. New Borrower covenants and agrees to comply with and to cause the
Property Manager, and to cause the Property Manager to cause the Sub-Property
Manager, to comply with all terms and conditions of the Loan Documents
concerning the management of the Property, including without limitation the
obligation to obtain Lender’s consent to the management of the Property by any
entity other than Property Manager and Sub-Property Manager except as otherwise
set forth herein. Property Manager shall execute and deliver to Lender a
subordination of the New Management Agreement in form acceptable to Lender.

(i)    Loans to Related Entities. There are no loans payable by New Borrower to
any of the Related Entities or any other entities or persons.

(j)    Non-Consolidation Opinion. New Borrower will comply with each of the
assumptions made with respect to it in that certain substantive
non-consolidation opinion letter, dated the Effective Date, delivered by New
Borrower’s counsel in connection with the Requested Actions (the
“Non-Consolidation Opinion”), including but not limited to, any exhibits
attached thereto, any certificates referred to therein and any subsequent
non-consolidation opinion delivered in accordance with the terms and conditions
of the Security Instrument. New Borrower has caused and shall cause each entity
other than the New Borrower with respect to which an assumption is made in the
Non-Consolidation Opinion, including but not limited to, any exhibits attached
thereto, to comply with each of the assumptions made with respect to it in the
Non-Consolidation Opinion, including, but not limited to, any exhibits attached
thereto, and any certificates referred to therein. All of the assumptions made
in the Non-Consolidation Opinion, including, but not limited to, any exhibits
attached thereto, and any certificates referred to therein are true and correct
in all respects material to the opinions therein.

(k)    New Borrower Parties’ Interests. None of New Borrower Parties or any of
the Related Entities is obtaining a loan to finance its direct or indirect
interest in New Borrower or the Property or pledging its direct or indirect
interest in New Borrower to any party, and none of the entities or individuals
owning a direct or indirect interest in New Borrower has any right to take over
control from any of such other entities or individuals.

(l)    Loan Documents. From and after the Effective Date, the Loan Documents
numbered as 1, 2, 3, and 6 on the attached Exhibit B are valid and legally
binding obligations of New Borrower, enforceable against New Borrower and the
Property in accordance with their terms, subject to the terms of Section 2.1
below. This Agreement and the execution of other contemplated documents do not
constitute the creation of a new debt or the extinguishment of the debt
evidenced by the Loan Documents, and they shall not in any way affect or impair
the liens and security interests created by the Loan Documents, which New
Borrower acknowledges to be valid and existing liens and security interests in
the Property. New Borrower agrees that the lien and security interests created
by the Loan Documents continue to be in full force and

 

8



--------------------------------------------------------------------------------

effect, unaffected and unimpaired by this Agreement or by the transfer of the
Property or any collateral described in financing statements filed in connection
with the Loan Documents and that said liens and security interests shall so
continue in their perfection and priority until the debt secured by the Loan
Documents is fully discharged. New Borrower has no defenses, affirmative
defenses, setoffs, claims, counterclaims, crossclaims or causes of action of any
kind or nature whatsoever against the Lender Parties with respect to (i) the
Loan, (ii) the indebtedness due under the Loan Documents (the “Indebtedness”),
(iii) the Loan Documents, or (iv) the Property. To the extent New Borrower would
be deemed to have any such defenses, affirmative defenses, setoffs, claims,
counterclaims, crossclaims or causes of action as of the Effective Date, New
Borrower knowingly waives and relinquishes them. New Borrower acknowledges that
it has received copies of all of the Loan Documents.

(m)    No Default. To New Borrower’s actual knowledge, no event, fact or
circumstance has occurred or failed to occur which constitutes, or with the
lapse or passage of time, giving of notice or both, could constitute a default
or Event of Default under the Loan Documents.

(n)    Inspections. Other than the Property Condition Reports dated November 8,
2016, November 9, 2016 and November 14, 2016 under work order 16-0121-US, the
Phase I Environmental Site Assessments dated November 8, 2016 and November 9,
2016 under work order 16-0121-US, all prepared by Criterium Engineers, and the
surveys all dated December 19, 2016, under Job Nos. 160388, 160388-90,
160388-1130, 160388-40, 160388-1931, 160388-281, 160388-2594, and 160388-104,
all prepared by Republic National, New Borrower has not obtained any other
written inspection reports relating to the Property. New Borrower has not
obtained any tenant estoppel certificates from the tenants located at the
Property that have not been delivered to Lender.

(o)    Reaffirmation. To New Borrower’s actual knowledge, New Borrower affirms
and confirms the truth and accuracy of all representations and warranties in the
Loan Documents, in all material respects, as if made on the Effective Date,
except for those representations relating to Original Borrower or Interim
Borrower or parties affiliated with any of same, i.e., the type of entity, state
of formation, bankruptcy, etc. or relate to financial statements and operating
statements with respect to the Property provided to Lender by such party.

ARTICLE 2

ACKNOWLEDGMENTS AND COVENANTS OF BORROWER PARTIES

As a material inducement to Lender to enter into this Agreement and to consent
to Requested Actions each of Borrower Parties, as to itself only, acknowledges,
warrants, represents, covenants and agrees to and with Lender as follows:

2.1.    Assumption of Loan. Interim Borrower and New Borrower assume the
indebtedness due under the Note, the Loan and all of Original Borrower’s other
obligations, as grantor, mortgagor, borrower, assignor, trustor, indemnitor,
guarantor, or maker, as the case may be, under the Loan Documents numbered as 1,
2, 3, and 6 on the attached Exhibit B (with the understanding that the document
listed as number 7 on the attached Exhibit B shall be of no

 

9



--------------------------------------------------------------------------------

further force or effect) to the same extent as if Interim Borrower and New
Borrower had signed such instruments, provided, however, that such assumption
shall be expressly subject to all non-recourse and other similar exculpatory
provisions contained in the Loan Documents. Subject to the foregoing, Interim
Borrower and New Borrower agree to comply with and be bound by all the terms,
covenants and agreements, conditions and provisions set forth in the Loan
Documents. Notwithstanding the assumption of the Loan by New Borrower, New
Borrower shall not be responsible for any misrepresentations by Original
Borrower in this Agreement nor shall any such misrepresentation by Original
Borrower constitute an Event of Default by New Borrower hereunder or under any
of the Loan Documents and New Borrower shall not be in default under the Loan
Documents or hereunder for any misrepresentations or breaches of any covenants
(i.e. failure to maintain itself in good standing, bankruptcy of Original
Borrower or the timely delivery of financial statements regarding Original
Borrower) made by Original Borrower hereunder or in any of the Loan Documents.

2.2.    Indebtedness. As of December 29, 2016, the outstanding principal balance
of the Loan was $47,249,999.00 and the following escrow and reserve balances
(collectively, “Escrow Balances”) are being held by Lender: (a) a tax escrow
balance of $59,852.54; (b) an insurance escrow balance of $0.00; (c) a capital
expenditure reserve account balance of $192,047.23; and (d) an Environmental
Escrow Account balance of $1,651.74. Original Borrower hereby assigns all of its
right, title and interest in and to the Escrow Balances to New Borrower.
Borrower Parties acknowledge and agree that Lender will continue to hold the
Escrow Balances for the benefit of New Borrower in accordance with the terms of
the Loan Documents, and Lender hereby consents thereto. In the event of any
error in, or omission from, the foregoing, Lender shall not be prejudiced,
limited, or estopped, in any way in its right to charge, collect and receive any
and all monies lawfully due Lender under the Loan Documents. Lender represents
and warrants to New Borrower that to Lender’s actual knowledge (i) the amounts
set forth above are correct, (ii) Lender has not issued any written notices of
default to Original Borrower which have not been cured, and (iii) there are no
existing material defaults under the Loan Documents.

2.3.    Assumption and Other Fees. Simultaneously with or prior to the Effective
Date: (a) New Borrower has paid to Lender an application fee of $25,000.00; (b)
Interim Borrower shall pay to Lender a consent fee equal to $236,250.00, which
is 0.5% of the outstanding principal balance of the Loan, in connection with the
IB Assumption, (c) New Borrower shall pay to Lender an assumption fee equal to
$236,250.00, which is 0.5% of the outstanding principal balance of the Loan, in
connection with the NB Assumption; and (c) Borrower Parties shall pay such other
costs, fees, and expenses as shown in the closing statement executed by Borrower
Parties in connection with the closing of this transaction, including, without
limitation, the Rating Agency fees, costs and expenses. Each of the Borrower
Parties agrees that the foregoing fees are for new consideration and are not
interest charged in connection with the Loan.

2.4.    Payment of Transaction Costs and Expenses. At the time of execution of
this Agreement by Lender: (a) Interim Borrower shall pay that portion of the
legal fees and disbursements of Lender’s counsel, Bilzin Sumberg Baena Price &
Axelrod LLP (“Lender’s Counsel”), in connection with the preparation of this
Agreement and the transactions contemplated in this Agreement related to the
Interim Transfers and the IB Assumption; (b) New Borrower shall pay that portion
of the legal fees and disbursements of Lender’s Counsel, in connection with the
preparation of this Agreement and the transactions contemplated in this

 

10



--------------------------------------------------------------------------------

Agreement related to the NB Transfer and the NB Assumption; (c) New Borrower
shall pay all recording costs and documentary stamps, or other taxes if any, due
upon the recording of this Agreement; and (b) New Borrower shall pay the costs
of updating Lender’s policy of title insurance insuring the Security Instrument
to a current date and endorsing such policy to include this Agreement in the
description of the Security Instrument with no additional exceptions.

2.5.    Information.

(a)    New Borrower and New Indemnitor confirm that all information provided to
Lender and/or any Servicer by or on behalf of New Borrower and/or New Indemnitor
or any of their respective employees, officers, directors, partners, members,
managers or representatives, in connection with or relating to (i) the Requested
Actions, (ii) this Agreement or the contemplated transactions or (iii) the
Property, contains no untrue statement of material fact and does not omit a
material fact necessary in order to make such information not materially
misleading, and the provision of any such information by Lender or any Servicer
to any rating agency is expressly consented to by New Borrower and New
Indemnitor and will not infringe upon or violate any intellectual property
rights of any party (collectively, the “NB Disclosure Representations”). New
Borrower and New Indemnitor, jointly and severally, agree to reimburse,
indemnify and hold Lender Parties harmless from and against any and all
liabilities, judgments, costs, claims, damages, penalties, expenses, losses or
charges (including, but not limited to, all reasonable legal fees and court
costs) (collectively, “Indemnification Costs”), which may now or in the future
be undertaken, suffered, paid, awarded, assessed or otherwise incurred as a
result of or arising out of any breach or inaccuracy of the NB Disclosure
Representations or any fraudulent or tortious conduct of New Borrower and/or New
Indemnitor in connection with the Requested Actions, this Agreement or the
contemplated transactions, or the Property, including any misrepresentation of
financial data presented to Lender and/or Servicer.

(b)    Original Borrower and Original Indemnitor (as such term is defined in the
Joinder By and Agreement of Original Indemnitor attached to this Agreement (the
“Original Indemnitor Joinder”)), confirm that all information provided to Lender
and/or any Servicer by or on behalf of Original Borrower and/or Original
Indemnitor or any of their respective employees, officers, directors, partners,
members, managers or representatives, in connection with or relating to (i) the
Requested Actions, (ii) this Agreement or the contemplated transactions or
(iii) the Property, contains no untrue statement of material fact and does not
omit a material fact necessary in order to make such information not misleading,
and the provision of any such information by Lender and/or any Servicer to any
rating agency is expressly consented to by Original Borrower and Original
Indemnitor and will not infringe upon or violate any intellectual property
rights of any party (collectively, the “OB Disclosure Representations”).
Original Borrower and Original Indemnitor, jointly and severally, agree to
reimburse, indemnify and hold Lender Parties harmless from and against any and
all Indemnification Costs, which may now or in the future be undertaken,
suffered, paid, awarded, assessed or otherwise incurred as a result of or
arising out of any breach or inaccuracy of the OB Disclosure Representations or
any fraudulent or tortious conduct of Original Borrower and/or Original
Indemnitor in connection with the Requested Actions, this Agreement or the
contemplated transactions, or the Property, including any misrepresentation of
financial data presented to Lender and/or Servicer.

 

11



--------------------------------------------------------------------------------

2.6.    Release and Covenant Not To Sue. Each of Borrower Parties, as to itself
and all of its heirs, successors and assigns only, remises, releases, acquits,
satisfies and forever discharges Lender Parties from any and all manner of
debts, accountings, bonds, warranties, representations, covenants, promises,
contracts, controversies, agreements, liabilities, obligations, expenses,
damages, judgments, executions, actions, inactions, claims, demands and causes
of action of any nature whatsoever, whether at law or in equity, whether known
or unknown, either now accrued or subsequently maturing, which any of Borrower
Parties now has or subsequently may have by reason of any matter, cause or
thing, from the beginning of the world to and including the Effective Date,
including, without limitation, matters arising out of or relating to (a) the
Loan, (b) the Loan Documents, (c) the Indebtedness, (d) the Property, and
(e) any other agreement or transaction between Borrower Parties or any one of
them and any of Lender Parties concerning matters arising out of or relating to
the items set forth in subsections (a) – (d) above. Each of Borrower Parties, as
to itself and all of its respective heirs, successors and assigns only,
covenants and agrees never to institute or cause to be instituted or continue
prosecution of any suit or other form of action or proceeding of any kind or
nature whatsoever against any of Lender Parties by reason of or in connection
with any of the foregoing matters, claims or causes of action.

2.7.    Further Assurances. Borrower Parties shall execute and deliver to Lender
such agreements, instruments, documents, financing statements and other writings
as may be reasonably requested from time to time by Lender to perfect and to
maintain the perfection of Lender’s security interest in and to the Property,
and to consummate the transactions contemplated by or in the Loan Documents and
this Agreement.

ARTICLE 3

ADDITIONAL PROVISIONS

3.1.    Modifications to Loan Documents. From and after the Effective Date, the
Loan Documents shall be modified in accordance with the terms set forth in
Schedule 3.1 attached to and incorporated into this Agreement.

3.2.    Consent of Lender. Lender consents to the Requested Actions. Each of
Borrower Parties, Original Indemnitor and New Indemnitor agrees that neither
this Agreement nor Lender’s consent to the Requested Actions shall be deemed
Lender’s consent or a waiver of Lender’s right to consent to any other action
requiring Lender’s consent under the Loan Documents that may be contained in any
of the documents or items delivered to Lender in connection with the Requested
Actions, whether or not such documents or items were reviewed and/or accepted by
Lender. Moreover, neither this Agreement nor Lender’s consent to the Requested
Actions shall constitute a modification of any of the terms or conditions of the
Loan Documents, except as expressly provided for in this Agreement.

3.3.    Net Worth Covenant of New Indemnitor. New Borrower acknowledges that it
is a condition of Lender’s consent to the Requested Actions that New Indemnitor
shall maintain the Net Worth Threshold required by the terms of the Joinder by
and Agreement of New Indemnitor (the “New Indemnitor Joinder”) at all times from
and after the Effective Date while the Loan is outstanding. New Indemnitor’s
failure to maintain the Net Worth Threshold from and after the Effective Date at
any time while the Loan is outstanding shall immediately

 

12



--------------------------------------------------------------------------------

constitute an Event of Default under the Loan Documents. New Borrower shall, or
shall cause New Indemnitor to, immediately upon actual knowledge thereof provide
written notice to Lender if at any time the Net Worth (as such term is defined
in the New Indemnitor Joinder) of New Indemnitor falls below the Net Worth
Threshold.

3.4.    Release of Original Indemnitor and Original Borrower. Lender releases
(i) Original Indemnitor from its obligations under the Guaranty (as defined in
the attached Exhibit B) and the Environmental Indemnity (as defined in the
attached Exhibit B) in accordance with and subject to the terms of the Original
Indemnitor Joinder and (ii) Original Borrower for any acts or events occurring
or obligations arising under the Loan Documents after the Effective Date with
the exception of any liability of Original Borrower based upon (a) any material
misrepresentation of Original Borrower in this Agreement or any other document
executed in connection with this Agreement and/or (b) the obligations under the
Environmental Indemnity (the “Environmental Indemnity Obligations”) or any of
the other Loan Documents that are caused by Original Borrower or any of its
agents or result from the existence of conditions existing prior to the
Effective Date or migrating to or from any portion of the Property prior to the
Effective Date, or result from a violation of Environmental Laws (as defined in
the Environmental Indemnity) prior to the Effective Date. Original Borrower
shall bear the burden of proving when Hazardous Substances (as defined in the
Environmental Indemnity) first existed upon, about or beneath the Property or
began migrating to or from the Property and when a violation of Environmental
Laws first occurred. The foregoing burden of proof is for the benefit of the
Lender, its successors and assigns, and is not for the benefit of any other
party.

3.5.    UCC Filings. New Borrower grants and confirms unto Lender a first lien
priority security interest in all of New Borrower’s assets, including but not
limited to (i) all of its personal property and all of the fixtures located at
the Property and (ii) the Property (as such term is defined in the Security
Instrument) to the maximum extent permitted by the Uniform Commercial Code
(“UCC”). Borrower Parties hereby consent to the filing of any financing
statements or UCC forms required to be filed in the applicable states or any
other applicable filing office, including, but not necessarily limited to, the
state of organization of New Borrower and in the Henderson Records and the
Buncombe Records (collectively “Filings”) in order to perfect or continue the
perfection of said interest and, notwithstanding anything contained in any of
the Loan Documents to the contrary, in accordance with the UCC, as amended
subsequent to the making of the Loan, said Filings may be made by Lender without
the consent of either of the Borrower Parties.

3.6.    References to Loan Documents. All references to the term Loan Documents
in the Loan Agreement and the other Loan Documents are modified to include this
Agreement. All references to the term Loan Agreement in the Loan Agreement, the
Security Instrument, and the other Loan Documents shall mean and refer to the
Loan Agreement as modified by the terms of this Agreement.

ARTICLE 4

MISCELLANEOUS PROVISIONS

4.1.    No Limitation of Remedies. No right, power or remedy conferred upon or
reserved to or by Lender in this Agreement is intended to be exclusive of any
other right, power

 

13



--------------------------------------------------------------------------------

or remedy conferred upon or reserved to or by Lender under this Agreement, the
Loan Documents or at law, but each and every remedy shall be cumulative and
concurrent, and shall be in addition to each and every other right, power and
remedy given under this Agreement, the Loan Documents or now or subsequently
existing at law.

4.2.    No Waivers. Except as otherwise expressly set forth in this Agreement,
nothing contained in this Agreement shall constitute a waiver of any rights or
remedies of Lender under the Loan Documents or at law. No delay or failure on
the part of any party in the exercise of any right or remedy under this
Agreement shall operate as a waiver, and no single or partial exercise of any
right or remedy shall preclude other or further exercise thereof or the exercise
of any other right or remedy. No action or forbearance by any party contrary to
the provisions of this Agreement shall be construed to constitute a waiver of
any of the express provisions. Any party may in writing expressly waive any of
such party’s rights under this Agreement without invalidating this Agreement.

4.3.    Successors or Assigns. Whenever any party is named or referred to in
this Agreement, the heirs, executors, legal representatives, successors,
successors-in-title and assigns of such party shall be deemed included. All
covenants and agreements in this Agreement shall bind and inure to the benefit
of the heirs, executors, legal representatives, successors, successors-in-title
and assigns of the parties, whether so expressed or not.

4.4.    Construction of Agreement. Each party hereto acknowledges that it has
participated in the negotiation of this Agreement and no provision shall be
construed against or interpreted to the disadvantage of any party by any court
or other governmental or judicial authority by reason of such party having or
being deemed to have structured, dictated or drafted such provision. Borrower
Parties at all times have had access to an attorney in the negotiation of the
terms of and in the preparation and execution of this Agreement and have had the
opportunity to review and analyze this Agreement for a sufficient period of time
prior to execution and delivery. No representations or warranties have been made
by or on behalf of Lender, or relied upon by Borrower Parties, pertaining to the
subject matter of this Agreement, other than those set forth in this Agreement.
All prior statements, representations and warranties, if any, are totally
superseded and merged into this Agreement, which represents the final and sole
agreement of the parties with respect to the subject matters of this Agreement.
All of the terms of this Agreement were negotiated at arm’s length, and this
Agreement was prepared and executed without fraud, duress, undue influence or
coercion of any kind exerted by any of the parties upon the others. The
execution and delivery of this Agreement are the free and voluntary act of
Borrower Parties.

4.5.    Invalid Provision to Affect No Others. If, from any circumstances
whatsoever, fulfillment of any provision of this Agreement or any related
transaction at the time performance of such provision shall be due, shall
involve transcending the limit of validity presently prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity. If any clause or provision
operates or would prospectively operate to invalidate this Agreement, in whole
or in part, then such clause or provision only shall be deemed deleted, as
though not contained in this Agreement, and the remainder of this Agreement
shall remain operative and in full force and effect.

 

14



--------------------------------------------------------------------------------

4.6.    Notices. Notwithstanding anything to the contrary contained in any of
the Loan Documents, any and all notices, elections, approvals, consents,
demands, requests and responses (“Communications”) permitted or required to be
given under this Agreement or the Loan Documents shall not be effective unless
in writing, signed by or on behalf of the party giving the same, and sent by
certified or registered mail, postage prepaid, return receipt requested, or by
hand delivery or a nationally recognized overnight courier service (such as
FedEx), to the party to be notified at the address of such party set forth below
or at such other address within the continental United States as such other
party may designate by notice specifically designated as a notice of change of
address and given in accordance with this Section. Any Communications shall be
effective upon the earlier of their receipt or three days after mailing in the
manner indicated in this Section. Receipt of Communications shall occur upon
actual delivery but if attempted delivery is refused or rejected, the date of
refusal or rejection shall be deemed the date of receipt. Any Communication, if
given to Lender, must be addressed as follows, subject to change as provided
above:

Wells Fargo Bank, National Association, Trustee

c/o Midland Loan Services

CMBS Surveillance Department

10851 Mastin, Suite 300, Bldg. 82

Overland Park, Kansas 66210

Re: GSMS 2014-GC24; Loan No.: 030520659

With a copy to:

LNR Partners, LLC

1601 Washington Avenue, Suite 700

Miami Beach, Florida 33139

Attn:    Director of Loan Asset Management

Re: GSMS 2014-GC24 Loan No.: 030520659

and, if given to Original Borrower, must be addressed as follows,
notwithstanding any other address set forth in the Loan Documents to the
contrary, subject to change as provided above:

George’s Stor-Mor Realty, LLC, GSM Two, LLC, PSC Asheville Owner, LLC,

Parcels J&K Asheville, LLC, and Trisib Asheville, LLC

280 NE 2nd Avenue

Delray Beach, Florida 33444

Attn: Jeffrey Pechter and Stephen Block

Facsimile: (561) 357-0141

With a copy to:

Baritz & Colman LLP

1075 Broken Sound Parkway NW, Suite 102

Boca Raton, Florida 33487

Attn: Nancy B. Colman, Esq.

Facsimile: (561) 864-5101

 

15



--------------------------------------------------------------------------------

and, if given to New Borrower, must be addressed as follows, subject to change
as provided above:

SST II Asheville I, LLC and SST II Asheville II, LLC

10 Terrace Road

Ladera Ranch, California 92694

Attn: H. Michael Schwartz

Facsimile: (949) 429-6606

With a copy to:

Mastrogiovanni Mersky & Flynn, P.C.

2001 Bryan Street, Suite 1250

Dallas, Texas 75201

Attn: Charles Mersky, Esq.

Facsimile: (214) 922-8801

4.7.    Governing Law. This Agreement shall be interpreted, construed and
enforced in accordance with the provisions of Section 9.2 of the Loan Agreement.

4.8.    Headings; Exhibits. The headings of the articles, sections and
subsections of this Agreement are for the convenience of reference only, are not
to be considered a part of this Agreement and shall not be used to construe,
limit or otherwise affect this Agreement.

4.9.    Modifications. The terms of this Agreement may not be changed, modified,
waived, discharged or terminated orally, but only by an instrument or
instruments in writing, signed by the party against whom the enforcement of the
change, modification, waiver, discharge or termination is asserted. Lender’s
consent to the Requested Actions shall not be deemed to constitute Lender’s
consent to any provisions of the organizational documents that would be in
violation of the terms and conditions of any of the Loan Documents.

4.10.    Time of Essence; Consents. Time is of the essence of this Agreement and
the Loan Documents. Any provisions for consents or approvals in this Agreement
shall mean that such consents or approvals shall not be effective unless in
writing and executed by Lender.

4.11.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which will
constitute the same agreement. Any signature page of this Agreement may be
detached from any counterpart of this Agreement without impairing the legal
effect of any signatures thereon and may be attached to another counterpart of
this Agreement identical in form hereto but having attached to it one or more
additional signature pages.

4.12.    New Indemnitor Joinder. New Indemnitor shall assume the obligations of
Original Borrower and/or Original Indemnitor under the Guaranty and the
Environmental Indemnity pursuant to the attached New Indemnitor Joinder.

4.13.    WAIVER OF TRIAL BY JURY. LENDER AND BORROWER PARTIES, TO THE FULLEST
EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY LENDER AND

 

16



--------------------------------------------------------------------------------

BORROWER PARTIES AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND
EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
LENDER AND BORROWER PARTIES ARE EACH HEREBY INDIVIDUALLY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

17



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

Witnesses:   LENDER:   WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE, ON
BEHALF OF THE REGISTERED HOLDERS OF GS MORTGAGE SECURITIES CORPORATION II,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2014-GC24   By:    

LNR Partners, LLC, a Florida limited liability company, successor by statutory
conversion to LNR Partners, Inc., a

Florida corporation, as attorney-in-fact

      By:   /s/ Steven D. Ferreira         Steven D. Ferreira, Vice President

 



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

Witnesses:     INITIAL BORROWER:    

GEORGE’S STOR-MOR REALTY, LLC,

a Delaware limited liability company

    By:  

/s/ Jeffrey S. Pechter

    Name:   Jeffrey S. Pechter     Title:   Manager

 



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

Witnesses:     INITIAL BORROWER:     GSM TWO, LLC, a Delaware limited liability
company     By:  

/s/ Jeffrey S. Pechter

    Name:   Jeffrey S. Pechter     Title:   Manager

 



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

Witnesses:     INTERIM BORROWER 1:    

PSC ASHEVILLE OWNER, LLC,

a Delaware limited liability company

    By:  

/s/ David Reischer

    Name:   David Reischer     Title:   Manager

 



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

Witnesses:     INTERIM BORROWER 2:    

PARCELS J&K ASHEVILLE, LLC,

a Delaware limited liability company

    By:  

/s/ David Reischer

    Name:   David Reischer     Title:   Manager



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

Witnesses:     INTERIM BORROWER 3:    

TRISIB ASHEVILLE, LLC,

a Delaware limited liability company

    By:  

/s/ David Reischer

    Name:   David Reischer     Title:   Manager



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

Witnesses:   NEW BORROWER 1:   SST II ASHEVILLE I, LLC, a Delaware limited
liability company   By:   Strategic Storage Trust II, Inc., a Maryland
corporation, its manager     By:  

/s/ H. Michael Schwartz

    Name:   H. Michael Schwartz     Title:   President



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

Witnesses:   NEW BORROWER 2:   SST II ASHEVILLE II, LLC a Delaware limited
liability company   By:   Strategic Storage Trust II, Inc., a Maryland
corporation, its manager     By:  

/s/ H. Michael Schwartz

    Name:   H. Michael Schwartz     Title:   President